DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to amendments and remarks filed on 10/7/2021.
Claims 3 & 14 are cancelled. Claims 1-2, 4-13, & 15-20 remain pending. Claims 2 & 13 were previously withdrawn from examination, and are now rejoined. Claims 1-2, 4-13, & 15-20 are allowed. 


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/2/2021 in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.


Restriction / Rejoinder
Claims 1-2, 4-13, & 15-20 are allowable. Claims 2 & 13, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions Species I & II, as set forth in the Office action mailed on 1/13/2021, is hereby withdrawn and claims 2 & 13 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Reasons for Allowance
The following is examiner’s statement of reasons for allowance. The current amendments are interpreted in view of [0087-98] and Fig. 2 of the published specification. The closest discovered prior art includes the prior art of record in addition to the following references:
Benisty (US 2019/0018805 A1) which teaches NVMe over various fabric transports in which a memory device is responsible for placing command entries in a submission queue, wherein the memory device may utilize a process to sync the submission queue with the completion queue [Benisty: 0017; 0028]. 
Bloch et al. (US 2016/0065659 A1) which teaches an Infiniband (IB) Host Channel Adaptor (HCA) that maintains a plurality of work queues for carrying out transport channels to one or more peer nodes over a network [Bloch: 0024-29].

Based on the discovered prior art, the examiner concludes that it would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the prior art references to achieve the claimed invention. As noted in Unigene Labs., Inc. v. Apotex.lnc., 99 USPQ2d 1858, 1863 (Fed. Cir. 2011) “Obviousness requires more than a mere showing that the prior art includes separate references covering each separate limitation in a claim under examination. KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007). Rather, obviousness requires the additional showing that a person of ordinary skill at the time of the invention would have selected and combined those prior art elements in the normal course of research and development to yield the claimed invention. Id. at 421...” As such a review of 


Conclusion
    Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN MOREAU whose telephone number is (571) 272-5179.  The examiner can normally be reached on Monday to Thursday and alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached at (571) 272-7952.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/AUSTIN J MOREAU/Primary Examiner, Art Unit 2446